Fowler, S.
Catherine Crane Halsted died June 29, 1890, *342leaving a will and testament which was duly admitted to probate on July 22, 1890. The Union Trust Company was appointed the substituted trustee on January 6,1909, by an order of the Supreme Court, and admits that by reason of the death of Charles Stockton Halsted and pursuant to the provisions of the will of Catherine Crane Halsted the trust fund held by it as trustee is now distributable. No objection, either in this accounting or the other, is filed as to any of the items of the accounts, and it appears that each account contains a correct .statement of the receipts and expenditures.
The Union Trust Company is entitled to have the trust fund of $25,000, which now belongs to the executor of Charles Stockton Halsted, paid first to it as substituted trustee under the will of Catherine Crane Halsted, and by it paid over to the estate of Charles Stockton Halsted, so as to obtain its commission on the fund. But the executor in his brief states that the counsel for the trust company in open court announced his willingness to have the fund paid directly to the estate of Charles Stockton Halsted. If this be so, I see no reason why the decree in the estate of William A. Halsted should not provide for the payment of the fund directly to the estate of Charles Stockton Halsted. But I believe that the consent in writing of the Union Trust Company should be filed.
The above named decedent also leaves an individual estate, but no objection is filed to the account as to this. The only -objection is as to the $25,000 trust fund.
Decreed accordingly.